I fully agree with what has been said by my brother SMITH. I do not understand that in this case any intentional wrong is complained of in the government of the meeting by the moderator. When the voting commenced, he understood that the election was by major vote, whereas, in point of fact, it was by plurality. I think the party ought to have discovered his rights and claimed them before another person had been elected and qualified, or not at all. However this may be, his acceptance of the office of auditor clearly disqualified him, and was a waiver of any right he might have to the office of prudential committee.
LADD, J., concurred.
Writ denied.